DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-11 and 15-17 set forth a “machine readable medium.”  However, the specification as originally filed does not explicitly define the machine-readable medium by stating that it '. . . includes, but is not limited to' a number of various mediums (see [0028]-[0029] instant application). The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable media (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer   See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, 15, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pichumani et al. (US Pub. 2015/0373383), herein referenced as Pichumani.
Regarding claim 1, Pichumani discloses “A machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing system to perform a method (Figs. 10, 18) comprising: 
requesting, by a client device, a first playlist that comprises a plurality of uniform resource identifiers (URIs), the plurality of URIs identifying a plurality of media segments that can be requested and received, in a transfer protocol compliant manner, to recreate 
receiving, at the client device from a server device, the first playlist, the first playlist including a skip indicator that indicates that the server device supports providing updated and condensed playlists that skip URIs for media segments.” ([0005], [0007], [0091]-[0094], Figs. 1A-D, 2-3, 17, i.e., the master playlist includes URLs to specific trick-play playlists, which are condensed playlists to skip segments).
	Regarding claim 12, Pichumani discloses “A machine implemented method (Figs. 10, 18), the method comprising: 
requesting, by a client device, a first playlist that comprises a plurality of uniform resource identifiers (URIs), the plurality of URIs identifying a plurality of media segments that can be requested and received, in a transfer protocol compliant manner, to recreate a stream of a program of media content, the first playlist including URIs for a full set of the media segments of the program up to a first point in time ([0091]-[0094], Figs. 10, 17-18, i.e., a client requests a master playlist that includes a plurality of URLs regarding segments of streams. The playlist can be HTTP Live Streaming (HLS) transfer protocol); 
receiving, at the client device from a server device, the first playlist, the first playlist including a skip indicator that indicates that the server device supports providing updated and condensed playlists that skip URIs for media segments.” ([0005], [0007], 
	Regarding claim 15, Pichumani discloses “A machine readable medium storing executable program instructions which when executed by a data processing system cause the data processing system to perform a method (Figs. 10, 18) comprising: 
receiving, at a set of one or more server systems, a request, from a client device, for a media playlist; transmitting the requested media playlist, the requested media playlist including a skip indicator that indicates the set of one or more server systems can support the transmission of updated and condensed playlists that skip URIs for media segments ([0091]-[0094], [0096]-[0097], Figs. 10, 17-18, i.e., a client requests a master playlist that includes URLs to specific trick-play playlists); 
receiving a request from the client device for a first updated and condensed playlist; transmitting the first updated and condensed playlist in response to the request.” ([0005], [0007], [0091]-[0094], [0098]-[0099], Figs. 1A-D, 2-3, 17-18, i.e., the client receives trick-play playlists, which are condensed playlists to skip segments are provided to the client device).
	Regarding claim 18, Pichumani discloses “A machine implemented method (Figs. 10, 18), the method comprising: receiving, at a set of one or more server systems, a request, from a client device, for a media playlist; transmitting the requested media playlist, the requested media playlist including a skip indicator that indicates the set of one or more server systems can support the transmission of updated and condensed playlists that skip URIs for media segments ([0091]-[0094], [0096]-[0097], 
receiving a request from the client device for a first updated and condensed playlist; transmitting the first updated and condensed playlist in response to the request.” ([0005], [0007], [0091]-[0094], [0098]-[0099], Figs. 1A-D, 2-3, 17-18, i.e., the client receives trick-play playlists, which are condensed playlists to skip segments are provided to the client device).
Allowable Subject Matter
Claims 2-10, 13-14, 16-17, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        May 17, 2021